DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the Notice of allowability of 05/25/2022, an inadvertent omission was noted regarding the version of the specification to be considered the final version and a typographical error was noted in the claims. Solely to correct these issue this Corrected notice of allowability is submitted. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James S. Keddie on 05/18/2022.

The application has been amended as follows: 
In the Specification, before the first paragraph, please insert:
--  CROSS-REFERENCE TO RELATED APPLICATIONS
This application is a § 371 national phase of International Application No. PCT/KR2017/008239, filed on July 31, 2017, which claims the benefit of Korean Patent Application No. 10-2016-0097516 filed July 29, 2016, which applications are incorporated by reference herein. --
as per the instructions of the amendment to the Specification of 01/28/2019.

	In the claims: 
In claim 12, line1, after: “disease,” please insert:
-- wherein the cancer is ovarian or gastric cancer --.
In claim 14, line 1, after: “cells,” please insert:
-- wherein the cells are ovarian or gastric cancer cells --.

Please cancel claims 15 and 16.

The allowed claims are: 1, 3, 4, 12, and 14.






Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant
amended the claims and overcame the reasons for the rejections of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/           Primary Examiner, Art Unit 1647